Title: To Alexander Hamilton from John Nicholson, 18 January 1792
From: Nicholson, John
To: Hamilton, Alexander


[Philadelphia] January 18, 1792. “Inclosed is one Certificate of each kind granted by the State of Pennsylvania. That Number’d 13768 … is the only kind granted for the Debt of the United States, & on which the question arises whether any thereof have been subscribed to the funding system of the United States. The other two kinds No. 1687 for depreciation of the Army and 2506 for all other Debts due by the States, you will find include all that have been subscribed with the loan Officer. I also send you … the Laws of Pennsylvania where you will find … the Law under which the Certificates were granted mentioned first above.…”
